DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 02/18/2021.
Claims 1-2 and 4-10 are pending and examined.
Response to Arguments
Applicant’s arguments filed on 02/18/2021 have been considered but are moot in light of new grounds of rejection with a new reference applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US PGPUB 2012/0324481) hereinafter Xia, in view of Silva et al. (US PGPUB 2012/0210321) hereinafter Silva, in view of Soto et al. (US PGPUB 2013/0325856) hereinafter Soto.

Per claim 1, Xia discloses “a system, comprising: a processor; and a memory coupled with the 
processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to” (paragraph [0035]); “determine that an application is running in a foreground environment of a mobile device; detect an indication that the application has been switched from a-the foreground environment to a background environment; determine a current status information of the mobile device, wherein the current status information comprises a current physical location associated with the mobile device” (Fig. 4; paragraphs [0058]-[0060]; detecting an application has entered foreground, detecting an application has entered background; determine the current geo-location of a mobile device from GPS); “determine a metric associated with the current status information based at least in part on user historical use information associated with the application and the current status information” (paragraphs [0058]-[0061][0076]; based on collected historical usage information and the current location/time, predict a probability of future use of the application within a timeframe); “determine, based at least in part on the metric associated with the current status information of the mobile device, that the application is not likely to be used; and in response to the determination that the application is not likely to be used, recycle one or more resources associated with the application” (paragraphs [0058]-[0061][0064][0067]; only applications in the foreground or application with a high probability of future use will remain in memory, other applications will be killed, their memory freed; i.e. applications in background and with a low probability of future use will be killed). 
	Xia does not explicitly disclose a background application to be used will result the background application to be switched to the foreground environment. However, a person skilled in the art would recognize a future usage of a background application will result the background application to be switched to the foreground environment, as evidenced in Silva (paragraph [0018]; user actions on a background application will bring it to the foreground). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia and Silva to recycle resources associated with a background application which is not likely to be switched to foreground, for better resource utilization and management on a mobile device.
killing application in the background (paragraphs [0058]-[0061][0064][0067]; only applications in the foreground or application with a high probability of future use will remain in memory, other applications will be killed, their memory freed; i.e. applications in background and with a low probability of future use will be killed). Xia does not teach “to recycle the one or more resources associated with the application comprises reallocating data memory or processing resources used by the application; and the data memory or processing resources are reallocated without closing the application”. However, Silva suggests the above (paragraphs [0002][0003][0005][0006][0027][0029]; unlike conventional method, which terminates an application not in use to conserve resources, Silva discloses a method in which an inactive application is put to a dormant state, in which state data and execution context information are maintained in association with the application (i.e. the application is not killed), this allows the dormant application to be activated to the running state in a rapid, efficient manner; when the application is in dormant state, the system blocks API utilization, releases exclusive hardware resources attached to the dormant application, thus preventing the dormant application from consuming CPU cycles; i.e. processing resources associated with the dormant application are recycled). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia and Silva that instead of killing an application to recycle its resources, the application is put into a dormant state (application is not killed) and its processing resources are released for use by other applications; this allows the dormant application to be activated to the running state in a rapid, efficient manner.
	Xia also does not explicitly teach “the metric is determined based at least in part on a ratio associated with the current physical location, wherein: the ratio includes a numerator portion comprising a count of instances of the current physical location in a group of instances of physical locations associated with the application being in the foreground environment, and the ratio includes a denominator portion comprising a count of all or substantially all instances of physical locations in the group of instances of physical locations associated with the application being in the foreground environment”. However, Xia (claim 8) discloses determining a probability of the application being launched in a near future time based on one or more of the tracked frequency of the launch, time of day of the launch, and geolocation of the device (i.e. a probability (a ratio) of application being launched (brought to foreground) based on frequency of the launch and a geolocation (number of launch at a specific location)). Soto further suggests (Fig. 7; paragraphs [0005][0119]; analyzing application usage at a particular location relative to other locations, including a usage counter at each location; i.e. analyzing usage frequency of a particular location compared to usage at other locations). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia, Silva and Soto to calculate a probability (ratio) of application being launched (brought to foreground) based on a frequency of the launch (brought to foreground) at a geolocation relative to other locations (i.e. number of launches at location A is divided by number of launches at other locations), as this probability can predict future usage of the application at a geolocation, so the device can prepare and optimize the application for future use,

Claims 19-20 are rejected under similar rationales as claim 1.

Claims 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, in view of Silva, in view of Soto, in view of Erickson et al. (US PGPUB 2009/0158212) hereinafter Erickson.

Per claim 2, Xia further discloses “wherein to determine the metric associated with the current status information based at least in part on the user historical use information” (paragraphs [0058]-[0061]; based on collected historical usage information and the current location, predict a probability of determine whether the application is in the foreground environment or the background environment” (Fig. 4; paragraphs [0058]-[0060]; detecting an application has entered foreground, detecting an application has entered background). Xia does not explicitly teach “record the current status information in a set of foreground status information associated with the application in the event that the application is in the foreground environment or in a set of background status information associated with the application in the event that the application is in the background environment”. However, Erickson suggests the above (claim 1, paragraph [0009]; generating a list of applications, indicating which applications (current status) are in the background, which applications (current status) are in the foreground; allow a user to select applications to close). Xia also discloses (paragraphs [0058]-[0060]) collected application information (status information) include startup time information, locational information, and memory usage information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia, Silva, Soto and Erickson to generate a list of applications, indicating the current status of each application (foreground/background, locational, memory usage); this information helps a user to manage the resources of a computer system (so a user can select applications to close to conserve system resources).

Per claim 4, Xia further suggests “wherein the current status information includes a current time” (paragraph [0076]; present time and location).

Per claim 5, Erickson and Xia suggest “the set of foreground status information is subdivided into subsets” (Erickson: claim 1, paragraph [0009]; generating a list of applications, indicating which applications are in the background, which applications are in the foreground; Xia: paragraphs [0058]-[0060]) collected application information (status information) include startup time information, 

Per claim 6, Erickson and Xia suggest “the set of background status information is subdivided into subsets” (Erickson: claim 1, paragraph [0009]; generating a list of applications, indicating which applications are in the background, which applications are in the foreground; Xia: paragraphs [0058]-[0060], collected application information (status information) include startup time information, locational information, and memory usage information; thus, background application status information is divided into subsets of information, including processor usage information, memory usage information, and network usage information).

Claims 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, in view of Silva, in view of Soto, in view of Iyer et al. (US PGPUB 2012/0102504) hereinafter Iyer.

Per claim 7, Xia further suggests “wherein to determine, based at least in part on the user  metric associated with the current status information of the mobile device, that the application is not likely to be switched to the foreground environment” (paragraphs [0058]-[0061]; based on collected historical usage information and the current location, predict a probability of future use of the application within a timeframe). Xia does not explicitly teach “determine a status value associated with a likelihood that the application will be switched to the foreground environment; compare the status value with a threshold value; and based at least in part on the comparison with the threshold value, determine that the application is not likely to be switched to the foreground environment”. However, Iyer suggests the above (paragraphs [0016][0017][0018][0027][0028][0029][0055]; determine the age of 

Per claim 8, Iyer further suggests “wherein the status value is determined based at least in part on a set of foreground status information associated with the application” (paragraphs [0016][0017][0018]; determine the age of a background application including determine the time when the application was last in the foreground).

Per claim 9, Iyer further suggests “wherein the status value is determined based at least in part on a set of background status information associated with the application” (paragraphs [0016][0017][0018]; determine the age of a background application including determine how long the application has been in the background).

Per claim 10, Iyer further suggests “wherein the status value is updated periodically and compared periodically with the threshold value” (paragraphs [0019][0020][0024]; a system information collection module to collect information (status information) on applications periodically, then a trigger module to determine if the status information exceeds a threshold).

wherein a background environment timer sets the periodicity with which the status value is updated and compared with the threshold value” (paragraphs [0019][0020][0024]; a system information collection module to collect information (status information) on applications periodically (every five seconds), then a trigger module to determine if the status information exceeds a threshold).

Per claim 12, Iyer further suggests “wherein the resources associated with the application are recycled in the event the background environment timer is run for the application a specified number of cycles” (paragraphs [0019][0020][0024][0027][0028]; a system information collection module to collect information (status information) on applications periodically (every five seconds), then a trigger module to determine if the status information exceeds a threshold; a background application is shut down when its age exceeds a threshold value, which is a time period representing an number of clock timer cycles).

Per claim 13, Iyer further suggests “wherein the threshold value has been preconfigured” (paragraphs [0019][0020][0024][0027][0028]; an application is shut down when its age exceeds a threshold value, which is set to 3 hours).

Per claim 15, Iyer further suggests “wherein recycling resources associated with the application comprises allocating CPU time associated with the application to a different application” (paragraphs [0016][0017][0018][0055]; an application is shut down so other applications can use its processor resource).

wherein recycling resources associated with the application comprises releasing memory associated with the application” (paragraphs [0016][0017][0018][0055]; an application is shut down so other applications can use its memory resource).

Per claim 17, Iyer further suggests “wherein the memory is further configured to provide the processor with instructions which when executed cause the processor to recycle resources associated with the application if the application has been in the background environment for a specified length of time” (paragraphs [0016][0017][0018][0027][0028][0055]; an application is shut down when its age exceeds a threshold value).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xia, in views of Silva, Soto and Iyer, in view of Ji et al. (US patent 8667500) hereinafter Ji.

Per claim 14, Iyer further suggests “wherein the threshold value has been determined” (paragraphs [0019][0020][0024][0027][0028]; an application is shut down when its age exceeds a threshold value, which is set to 3 hours). Iyer does not explicitly teach wherein the threshold value has been determined dynamically. However, Ji suggests (column 5, line 36-45) a method of resource management using a dynamically determined threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia, Silva, Soto, Iyer, and Ji to have a dynamically determined threshold in resource management, as it is more flexible to meet different situations than a static threshold.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xia, in view of Silva, in view of Soto, in view of Zhou (US PGPUB 2015/0058867).

Per claim 18, Xia suggests “determine a status value for each background application characterizing that background application's likelihood that it will be switched to the foreground environment; and recycle resources utilized by each background application” (paragraphs [0058]-[0061]; based on collected historical usage information and the current location, predict a probability of future use for each background application within a timeframe). Silva further discloses (paragraph [0018]; user actions on a background application will bring it to the foreground).
Xia and Silva do not explicitly teach “determine that idle memory is below a threshold” and recycle resources utilized by each background application “until the idle memory is no longer below the idle memory threshold”. However, Zhou suggests the above (claim 19; determining periodically whether the occupancy rate of the memory in a system exceeds a preset threshold (i.e. idle memory below a threshold), then close non-system background applications so the occupancy rate of the memory would fall below the threshold (i.e. idle memory above a threshold). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia, Silva, Soto and Zhou to recycle memory resources associated with background applications based on an idle memory threshold, this would ensure there is always enough free memory (idle memory) to use by other applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.